Citation Nr: 1632509	
Decision Date: 08/16/16    Archive Date: 08/24/16

DOCKET NO.  12-16 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for right elbow osteoarthritis.

2.  Entitlement to service connection for left elbow osteoarthritis.

3.  Entitlement to service connection for thoracolumbar spine disorder.

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for right knee condition.

6.  Entitlement to service connection for left knee condition.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to January 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  Jurisdiction of the case was subsequently transferred to the VA RO in Des Moines, Iowa.  

The May 2011 rating decision granted service connection for tinnitus; denied service connection for posttraumatic stress disorder, bilateral hearing loss, osteoarthritis of the right elbow, osteoarthritis of the left elbow status post-surgical repair, thoracic strain with herniated nucleus pulposus L4-5, lumbar radiculopathy, left lower extremity, patellofemoral pain syndrome right knee, and patellofemoral pain syndrome left knee; and denied entitlement to a total disability rating based on individual unemployability due to service connected disabilities.

In June 2011, the Veteran filed a notice of disagreement with the denials of service connection for PTSD, osteoarthritis of the bilateral elbows, and bilateral knee conditions.  

In August 2011, the Veteran submitted a VA Form 21-526b, Veterans Supplemental Claim for Compensation, indicating that he wished to reopen his back claim.

In October 2011 the Veteran filed a notice of disagreement with the denial of service connection for herniated nucleus pulposus on a VA Form 9.

VA issued a June 2012 statement of the case with regard to PTSD, bilateral hearing loss, osteoarthritis of the bilateral elbows, thoracic strain, and bilateral knee conditions.  The Veteran perfected his appeal with regard to these issues but submitting a timely VA Form 9 in June 2012.

The Board adjudicated this appeal in a June 2014 decision, in which service connection was denied for PTSD, right and left elbow osteoarthritis, thoracolumbar spine disorder, and right and left knee condition.  This decision also granted service connection for bilateral hearing loss.  The Veteran appealed the denials contained in that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a December 2015 Memorandum Decision, the Court vacated the June 2014 decision, and remanded the case to the Board for action consistent with the Memorandum Decision.  

The Veteran testified at a video conference hearing before a Veterans Law Judge (VLJ) in October 2012.  VA was unable to produce a transcript of that hearing and notified the Veteran in January 2013, offering him the opportunity for another hearing The Veteran subsequently responded that he did not wish to appear at a hearing and asked that his case be considered on the evidence of record.

The VLJ who heard the Veteran's testimony in October 2012 is no longer at the Board.  VA regulations require that the Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  In a March 2016 letter, the Veteran was notified of his options.  In April 2016, the Veteran responded that he did not want another hearing.  Therefore, the Board may proceed and consider his case on the evidence of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The December 2015 memorandum decision noted the Veteran's reports of additional VA treatment records.  Specifically, that the Veteran had reported on August 22, 2011 that he received treatment for his back at the Des Moines and Sioux Falls VAMCs.  The record does not contain any treatment records from the Des Moines VAMC.  Thus, these records must be sought and associated with the claims file.

Additionally, the June 2012 statement of the case (SOC) lists "VAMC treatment records, Sioux Falls, VA Medical Center (VAMC), from November 2, 2001 through July 1, 2011," among the evidence considered.  The Sioux Falls VAMC treatment records currently in the file include records from July 2007 to June 2009 that had been printed on March 15, 2010, and records from January 2009 to July 2011 that were printed on August 29, 2011.  Due to this inconsistency between the SOC and the record, all VA treatment records from the Sioux Falls VAMC since November 2, 2001, must be obtained and associated with the claims file.

The December 2015 Memorandum Decision noted that neither Party was able to locate the negative PTSD screens in the record that the Board had relied on in the June 2014 decision..  In preparing the instant document, the Board has located, in the Veteran's claims file, the negative PTSD screens dated June 2, 2006, and July 7, 2012.  These are found in the VA treatment record from the Sioux Falls VAMC that was printed on March 15, 2010, specifically at the pages numbered 28 and 22, respectively.  The Veterans Benefits Management System (VBMS) shows a receipt date of March 15, 2010 and a storage date of June 22, 2014.  The June 2014 Board decision was date stamped as mailed on June 3, 2014 and the storage date for that document in VBMS is also listed as June 22, 2014.  Additionally, other earlier negative PTSD screens, wherein the Veteran denied ever having been attacked, sexually assaulted or raped, been in a fire flood or natural disaster, been in combat, had a bad accident, been threatened with a weapon, or seen someone badly injured or killed and no further questioning was performed, can be found on the pages numbered 33, 37, 43, and 47.  As the Memorandum Decision states that the Secretary agreed that these PTSD screens were not of record, they will be sought on remand and should be included in the Sioux Falls VAMC records, so as to ensure that VA complies with the Court's directives.

The Veteran has argued that his current bilateral elbow and back conditions began in service or were caused by his carpentry work and heavy lifting therein.  Although the record shows significant post-service injuries to the Veteran's elbows and back, that in and of itself is not enough to preclude the possibility that he had existing bilateral elbow and back conditions.  This is a medical question that requires a medical opinion.

The Veteran has reported treatment for these conditions in the intervening years between his separation from service and his subsequent injuries.  Unfortunately, the Veteran reports that all of the healthcare providers that treated the Veteran for these conditions during that time have died and their records have been destroyed.  Thus these records, which may have been helpful to the Veteran's case, are unavailable for review.  Nevertheless, the Veteran's reports of seeking treatment for these conditions should be considered.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all medical records regarding the Veteran's treatment at the VAMC in Sioux Falls since November 2001, including all records of PTSD screens.  The AOJ must do so regardless of whether some of the records are already in the claims file, given the language of the Court of Appeals for Veterans Claims in the Memorandum Decision that vacated the prior Board decision.  If any requested records cannot be obtained, the AOJ must notify him and his representative of the attempts made and of what additional actions will be taken with regard to his claim.

2.  Obtain all medical records regarding the Veteran's treatment at the VAMC in Des Moines.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

3.  After completing the development requested above, forward the Veteran's claims file to a VA physician for a determination the nature and etiology of the Veteran's current bilateral elbow conditions.  The physician-examiner should review the Veteran's medical records and a copy of this remand.  A clinical examination should be scheduled if deemed warranted by the examiner.

The examiner must acknowledge review of the claims file and must address whether it is at least as likely as not (50 percent probability or more) that the Veteran's current bilateral elbow conditions had their onset in service, or are otherwise the result of a disease or injury in service, to include the Veteran's carpentry work and heavy lifting in service.

In doing so, the examiner must specifically address the Veteran's contentions that he had elbow complaints prior to his bilateral radial head fractures in April 1990 following a fall off a second story roof and that he sought treatment from several now-deceased physicians during that time.

The examiner is also directed to explicitly consider the article "Ergonomics: The Study of Work" that was submitted by the Veteran's attorney.

The examiner must provide a rationale (reasoning to support his or her opinion) for any opinion rendered.  A rationale that consists only of facts and conclusions without reasoning is not adequate.

4.  After completing the development requested in Paragraphs 1 and 2 above, forward the Veteran's claims file to a VA physician for a determination the nature and etiology of the Veteran's current thoracic spine condition.  The physician-examiner must review the Veteran's medical records and a copy of this remand.  A clinical examination should be scheduled if deemed warranted by the examiner.

The examiner must acknowledge review of the claims file and must address whether it is at least as likely as not (50 percent probability or more) that the Veteran's current thoracic spine condition had its onset in service, or is otherwise the result of a disease or injury in service, to include the Veteran's carpentry work and heavy lifting in service.

In doing so, the examiner must specifically address the Veteran's contentions that he had back complaints prior to his July 1983 and June 1984 work injuries and that he sought treatment from several now-deceased physicians during that time.

The examiner is also directed to consider the article "Ergonomics: The Study of Work" that was submitted by the Veteran's attorney.

The examiner must provide a rationale (reasoning to support his or her opinion) for any opinion rendered.  A rationale that consists only of facts and conclusions without reasoning is not adequate.

5.  After completing the development requested in Paragraphs 1 and 2 above, schedule the Veteran for a VA psychiatric examination by an examiner who has not previously examined him.  The claims file must be reviewed by the examiner and the examiner must note whether the claims file was reviewed.  All findings must reported in detail.  The examiner must accomplish the following and must include a rationale to support all opinions provided.  Specifically, the examiner must acknowledge review of the claims file and must address:

a.  Does the Veteran have a current acquired psychiatric condition?

b.  Is it at least as likely as not (50 percent probability or more) that any current acquired psychiatric condition had its onset in service, or is otherwise the result of a disease or injury in service, to include his relief work in the Philippines following the August 1968 earthquake.

In doing so, the examiner is asked to specifically address the Veteran's contentions that he had psychiatric complaints and that he sought treatment from two now-deceased physicians from September 1970 to December 1970 and from July 1971 to December 1971.

The examiner must provide a rationale (reasoning to support his or her opinion) for any opinion rendered.  A rationale that consists only of facts and conclusions without reasoning is not adequate.

6.  After completing the development requested in Paragraphs 1 and 2 above, determine whether the additional treatment records obtained necessitate an addendum to the October 2010 (bilateral knees) medical opinion.

7.  After conducting any additional development deemed necessary, readjudicate the claims.  If any of the benefits sought are not granted, furnish to the Veteran and his attorney a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




